DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (2015/0312371).
-Regarding claim 1, Han et al  teaches a method performed by a terminal (“MTC device 114”, [0018]) in a wireless communication system ((100), figure 1), the method (see figure 2) comprising: 
procedure (222) of receiving configuration information (“downlink control information (DCI)”, [0024]) related to information (“HARQ processes”, [0024]) of  sidelink communication (118), figure 1)) from a downlink (“downlink”, [0024]) of a base station ((110), figure 1), (see [0017, 0019, 0021, 0024]); 
procedure (208) of determining parameters ((“V”, “mother code rating”, “C”, “max HARQ processes”, [0040]), “UE categories”, [0038]) ) required in order to perform limited-buffer rate- matching (LBRM) (“LBRM”, [0040]) for the sidelink communication, (see [0020, 0040]); and 
transmitting or receiving sidelink data based on the parameters (see [0019, 0024, 0025]).
-Regarding claim 2, Han et al  teaches that the sidelink data is transmitted or received based on a limited range (indicated by (“total number of soft channel bits”, [0040]) of parity bits (“soft channel bits”, [0040])  for the LBRM, wherein the limited range of parity bits for the LBRM is determined based on the parameters (see [0018, 0040]), wherein at least one of the parameters comprises a number of hybrid automatic repeat request (HARQ) processes (“max HARQ processes”, [0040]) supported for sidelink communication (see [0040]), and wherein the number of HARQ processes is determined based on a carrier (“component carrier”, [0025]), a serving cell (indicated by the base station), a sidelink control information (SCI) format (“downlink control information (DCI) format”, [0024]), etc.,  which are used for sidelink communication, (see [0021, 0024, 0025]).
-Regarding claim 3, Han et al  teaches that at least one of the parameters comprises information (“HARQ processes”, [0024], “UE categories”, [0038]) indicating whether to perform the LBRM (see “Certain embodiments further reduce the cost of low-cost MTC devices by applying LBRM to reduce the total number of soft channel bits.  For LTE, up to 50% soft buffer reduction is provided by LBRM for the higher UE categories (e.g., 3, 4, and 5), while it is not applied to the lower UE categories (e.g., 1 and 2). There may be little or no noticeable performance difference, particularly when up to four HARQ processes are used.  Even when using more than four HARQ processes, the performance degradation using LBRM may be very marginal”, [0038]), wherein whether to perform the LBRM is determined based on a cast type (“UE categories”, [0038]), or information (“HARQ processes”, [0024]) included in a sidelink control information (SCI) format (“downlink control information (DCI) format”, [0024]), which are used for sidelink communication (see [0021, 0024, 0025, 0038]).

-Regarding claim 12, Han et al  teaches a terminal (“MTC device 114”, [0018]) in a wireless communication system ((100), figure 1), the terminal (see figure 2) comprising: 
a transceiver (comprising (220) and (222)); and at least one processor (“processor” [0020], see (208)) connected to the transceiver, wherein the at least one processor is configured to perform control: 
procedure (222) to receive configuration information (“downlink control information (DCI)”, [0024]) related to information (“HARQ processes”, [0024]) of  sidelink communication (118), figure 1)) from a downlink (“downlink”, [0024]) of a base station ((110), figure 1), (see [0017, 0019, 0021, 0024]); 
procedure (208) to determine parameters ((“V”, “mother code rating”, “C”, “max HARQ processes”, [0040]), “UE categories”, [0038]) ) required in order to perform limited-buffer rate- matching (LBRM) (“LBRM”, [0040]) for the sidelink communication, (see [0020, 0040]); and 
procedure (220, 222) to transmit or receive sidelink data based on the parameters (see [0019, 0024, 0025]).
-Claim 13 is rejected with similar reasons for claim 2.
-Claim 14 is rejected with similar reasons for claim 3.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9, 11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al  in view of Nimbalker et al (2019/0141647).
-Regarding claim 4, Han et al teaches that at least one of the parameters comprises “V” (see [0040]), which is based on a transport block size (“TB size”, [0031]) as another parameter, (see [0031-0034]).
Han et al  does not teach whether the parameter comprises a maximum layer number, and wherein the maximum layer number is determined based on a value indicated by higher-layer signaling related to the sidelink communication, as claimed.
In analogous art, Nimbalker et al  teaches that a transport block size is determined based on a maximum layer number (being “a number of layers” [0105]) to which the transport block size is mapped (see [0105]), wherein the maximum layer number is determined based on a value “number of spatial layers” indicated by higher-layer signaling related to the sidelink communication from a base station “network” , (see [0104, 0116]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al and Nimbalker et al  to implement Han et al, as taught by Nimbalker et al,  and arrive at the claimed feature in such a way that since Han et al  does not teach in detail on how the transport block size is determined, in the implementation, the transport block size would be determined by being based on a maximum layer number (being 
-Regarding claim 5, Han et al  in view of Nimbalker et al  teaches that when maximum numbers of layers “number of spatial layers” are configured for multiple resource pools “time frequency resources”, (see [0104]), respectively, the maximum layer number is determined based on the configured maximum numbers (see [0104, 0105]).
-Regarding claim 6, Han et al  in view of Nimbalker et al teaches that  the maximum layer number comprises a maximum value “number of layers to which the TSB is mapped” of the configured maximum numbers of layers (see [0105]).
-Regarding claim 7, Han et al teaches that at least one of the parameters comprises “V” (see [0040]), which is based on a transport block size (“TB size”, [0031]) as another parameter, (see [0031-0034]).
Han et al  does not teach whether the parameter comprises a maximum modulation order, wherein the maximum modulation order is determined based on a modulation and coding scheme (MCS) value indicated by higher-layer signaling related to the sidelink communication, as claimed.
In analogous art, Nimbalker et al  teaches that a transport block size is determined based on a maximum modulation order “Qm” (see [0121-0122] , and wherein the maximum modulation order is determined based on a modulation and coding scheme (MCS) value indicated by higher-layer signaling (being schedule signaling) from a base station (“network”, [0104])  related to the sidelink communication  (see [0104, 0116]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al  and Nimbalker et al  to implement Han et al, as taught by Nimbalker et al,  and arrive at the claimed feature in such a way that since Han et al  does not teach in detail on how the transport block size is determined, in the implementation, the transport block size would be determined by being based on maximum modulation order (as taught by Nimbalker et al) , wherein the maximum modulation order would be determined based on a modulation and coding scheme (MCS) value indicated by higher-layer signaling from the base station (as taught by Nimbalker et al).  One skilled in the art would having been motivated to make such a combination because by doing so, the transport block size would be obtained (as taught by Nimbalker et al), as required for performing the LBRM.

-Regarding claim 9, Han et al teaches that at least one of the parameters comprises “V” (see [0040]), which is based on a transport block size (“TB size”, [0031]) as another parameter, (see [0031-0034]).
Han et al  does not teach whether at least one of the parameters comprises a total number of resource elements (REs), wherein the total number of REs is determined as a product of a number of physical resource blocks (PRBs) and a variable, and wherein the variable is defined as a value smaller than a number of REs per PRB, which is assumed when LBRM is applied to a downlink or an uplink, as claimed.
a total number of resource elements (REs) “NRE” (see [0105]), wherein the total number of REs is determined as a product of a number of physical resource blocks (PRBs) and a variable in such a way that sidelink data communications  are independently and dynamically allocated with the total number “NRE” of resource elements for each transport block (see [0104, 0105]), wherein data is transmitted in transport blocks (“slot 602”, [0082]), each transport block comprises “M” physical resource blocks “rectangular resource block 700”, each physical resource block comprises a total of   “N”x “P” resources elements, (see figure 7A and [0083],  the total of resource elements comprising a variable number of resource elements for each type of data  (see [0082]), wherein as such, in the sidelink data communications, the total number of resource elements “NRE” could be a certain number allocated within the total of   “N”x “P” resources elements, and determined as a product of the number of physical resource blocks (PRBs) “M” and a variable (being a number of resource elements allocated for sidelink data communications in each physical resource block).
Nimbalker et al also teaches that data transmission for uplink or downlink can be independently and dynamically allocated with  a dynamic resource allocation (see [0082, [0104]) and data transmission in downlink or uplink can be subjected to LBRM at reception (see [0116]), wherein in uplink or downlink  transmissions, for each transport block, a total number of resource elements allocated for data transmission could be determined as a product of the number of physical resource blocks (PRBs) “M” and a variable (being a number of resource elements allocated for uplink or downlink data transmissions  in each physical resource block) (see [0083]), wherein as such, the  number of resource elements allocated for sidelink data transmissions  in each physical resource block could be smaller or larger than the  number of the variable (being the number of resource elements allocated for sidelink data transmissions)  can be defined as a value smaller or larger than a number of REs per PRB of uplink or downlink, which is assumed when LBRM is applied to a downlink or an uplink.
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al  and Nimbalker et al  to implement Han et al, as taught by Nimbalker et al,  and arrive at the claimed feature in such a way that since Han et al  does not teach in detail on how the transport block size for sidelink is determined, in the implementation, the transport block size would be determined by being based on another parameter (being a total number of resource elements (REs) allocated for each transport block), (as taught by Nimbalker et al), wherein the total number of REs is determined as a product of a number of physical resource blocks (PRBs) and a variable (being a number of resource elements allocated for sidelink data communication in each physical each resource block) (as taught by Nimbalker et al), wherein the variable could be defined as a value smaller or larger than a number of REs per PRB, which is assumed when LBRM is applied to a downlink or an uplink (as taught by Nimbalker et al).  One skilled in the art would having been motivated to make such a combination because by doing so the transport block size would be obtained (as taught by Nimbalker et al), as required for performing the LBRM.
-Regarding claim 11, Han et al  in view of Nimbalker et al teaches that the variable can be a value smaller than 156 or some other number, when being independently and dynamically 
-Regarding claim 15, Han et al teaches that at least one of the parameters comprises “V” (see [0040]), which is based on a transport block size (“TB size”, [0031]) as another parameter, (see [0031-0034]).
Han et al does not teach whether the parameter comprises a maximum layer number, and wherein the maximum layer number is determined based on a value indicated by higher-layer signaling related to the sidelink communication, as claimed.
In analogous art, Nimbalker et al teaches that a transport block size is determined based on a maximum layer number (being “a number of layers” [0105]) to which the transport block size is mapped (see [0105]), wherein the maximum layer number is determined based on a value “number of spatial layers” indicated by higher-layer signaling related to the sidelink communication from a base station “network” , (see [0104, 0116]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al and Nimbalker et al  to implement Han et al, as taught by Nimbalker et al,  and arrive at the claimed feature in such a way that since Han et al  does not teach in detail on how the transport block size is determined, in the implementation, the transport block size would be determined by being based on a maximum layer number (being a number of layers as taught by Nimbalker et al) which  then would resultedly be  one of the parameters, wherein the maximum layer number would be determined based on a value ( as taught by “number of spatial layers” of Nimbalker et al)   indicated by higher-layer signaling (from the base station) related to the sidelink communication.  One skilled in the art would 
-Regarding claim 16, Han et al  in view of Nimbalker et al  teaches that when maximum numbers of layers “number of spatial layers” are configured for multiple resource pools “time frequency resources”, (see [0104]), respectively, the maximum layer number is determined based on the configured maximum numbers (see [0104, 0105]).
-Regarding claim 17, Han et al  in view of Nimbalker et al teaches that  the maximum layer number comprises a maximum value “number of layers to which the TSB is mapped” of the configured maximum numbers of layers (see [0105]).
-Regarding claim 18, Han et al teaches that at least one of the parameters comprises “V” (see [0040]), which is based on a transport block size (“TB size”, [0031]) as another parameter, (see [0031-0034]).
Han et al  does not teach whether the parameter comprises a maximum modulation order, wherein the maximum modulation order is determined based on a modulation and coding scheme (MCS) value indicated by higher-layer signaling related to the sidelink communication, as claimed.
In analogous art, Nimbalker et al  teaches that a transport block size is determined based on a maximum modulation order “Qm” (see [0121-0122] , and wherein the maximum modulation order is determined based on a modulation and coding scheme (MCS) value (“modulation and coding scheme”, [0104]) indicated by higher-layer signaling (being schedule signaling) from a base station (“network”, [0104])  related to the sidelink communication  (see [0104, 0116]).

-Regarding claim 20, Han et al teaches that at least one of the parameters comprises “V” (see [0040]), which is based on a transport block size (“TB size”, [0031]) as another parameter, (see [0031-0034]).
Han et al  does not teach whether at least one of the parameters comprises a total number of resource elements (REs), wherein the total number of REs is determined as a product of a number of physical resource blocks (PRBs) and a variable, and wherein the variable is defined as a value smaller than a number of REs per PRB, which 1s assumed when LBRM 1s applied to a downlink or an uplink, as claimed.
In analogous art, Nimbalker et al  teaches that a transport block size is determined based on a total number of resource elements (REs) “NRE” (see [0105]), wherein the total number of REs is determined as a product of a number of physical resource blocks (PRBs) and a variable in such a way that sidelink data communications  are independently and dynamically allocated with the total number “NRE” of resource elements for each transport block (see [0104, RE” could be a certain number allocated within the total of   “N”x “P” resources elements, and determined as a product of the number of physical resource blocks (PRBs) “M” and a variable (being a number of resource elements allocated for sidelink data communications in each physical resource block.
Nimbalker et al also teaches that data transmission for uplink or downlink can be independently and dynamically allocated with  a dynamic resource allocation (see [0082, [0104]) and data transmission in downlink or uplink can be subjected to LBRM at reception (see [0116]), wherein in uplink or downlink  transmissions, for each transport block, a total number of resource elements allocated for data transmission could be determined as a product of the number of physical resource blocks (PRBs) “M” and a variable (being a number of resource elements allocated for uplink or downlink data transmissions  in each physical resource block) (see [0083]), wherein as such, the  number of resource elements allocated for sidelink data transmissions  in each physical resource block could be smaller or larger than the  number of resource elements allocated for uplink or downlink data transmissions in each physical resource block if they are allocated so upon the dynamical resource allocations for uplink/downlink/sidelink, or in another word, upon a dynamic resource allocation,  the variable (being the number of resource elements allocated for sidelink data transmissions)  can be defined as a value smaller or larger than a number of REs per PRB of uplink or downlink, which is assumed when LBRM is applied to a downlink or an uplink.
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al  and Nimbalker et al  to implement Han et al, as taught by Nimbalker et al,  and arrive at the claimed feature in such a way that since Han et al  does not teach in detail on how the transport block size for sidelink is determined, in the implementation, the transport block size would be determined by being based on another parameter (being a total number of resource elements (REs) allocated for each transport block), (as taught by Nimbalker et al), wherein the total number of REs is determined as a product of a number of physical resource blocks (PRBs) and a variable (being a number of resource elements allocated for sidelink data communication in each physical each resource block) (as taught by Nimbalker et al), wherein the variable could be defined as a value smaller or larger than a number of REs per PRB, which is assumed when LBRM is applied to a downlink or an uplink (as taught by Nimbalker et al).  One skilled in the art would having been motivated to make such a combination because by doing so the transport block size would be obtained (as taught by Nimbalker et al), as required for performing the LBRM.


Claim 8 and 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Han et al  in view of Nimbalker et al, and further in view of Chen et al (2020/0274635).
-Regarding claim 8, Han et al  in view of Nimbalker et al  teaches that the maximum modulation order is a modulation order indicated by the MCS (see [0104, 0105] of Nimbalker et 
Han et al  in view of Nimbalker et al  does not teach whether the maximum modulation order is determined to be a value smaller than the MCS value, as claimed.
In analogous art, Chen et al  teaches that such MCS values can be expressed as respective MCS index numbers ((IMCS), TABLE 1) in order to reduce complexity in determining corresponding maximum modulation orders, wherein a maximum modulation order (e.g., = 4) is determined to be a value smaller than a corresponding MCS value (5,…, 10, or 29) (see TABLE 1 and [0006]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al, Nimbalker et al  and Chen et al to implement Han et al in view of Nimbalker et al , as taught by Chen et al,  and arrive at the claimed feature in such a way that the modulation and coding scheme (MCS) value indicated by the higher-layer signaling related to the sidelink communication would be expressed as a MCS index number, wherein the maximum modulation order would be determined to be a value smaller than the MCS value  (as taught by Chen et al).  One skilled in the art would having been motivated to make such a combination because by doing so, the maximum modulation order would be determined with less complexity based on the MCS index number (as taught by Chen et al).
-Regarding claim 19, Han et al  in view of Nimbalker et al  teaches that the maximum modulation order is a modulation order indicated by the MCS (see [0104, 0105] of Nimbalker et al) wherein the MCS value represents a combination of a coding rate and modulation order “rate and modulation order” (see [0104] of Nimbalker et al).

In analogous art, Chen et al  teaches that such MCS values can be expressed as respective MCS index numbers ((IMCS), TABLE 1) in order to reduce complexity in determining corresponding maximum modulation orders, wherein a maximum modulation order (e.g., = 4) is determined to be a value smaller than a corresponding MCS value (5,…, 10, or 29) (see TABLE 1 and [0006]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al, Nimbalker et al  and Chen et al to implement Han et al in view of Nimbalker et al , as taught by Chen et al,  and arrive at the claimed feature in such a way that the modulation and coding scheme (MCS) value indicated by the higher-layer signaling related to the sidelink communication would be expressed as a MCS index number, wherein the maximum modulation order would be determined to be a value smaller than the MCS value  (as taught by Chen et al).  One skilled in the art would having been motivated to make such a combination because by doing so, the maximum modulation order would be determined with less complexity based on the MCS index number (as taught by Chen et al).
Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Han et al  in view of Nimbalker et al, and further in view of  and Kusashima et al (2021/0377927).
-Regarding claim 10, Han et al  in view of Nimbalker et al  does not teach that the variable changes depending on whether acknowledge (ACK) feedback is supported in a corresponding resource pool, as claimed.
variable (being  a sum of the number of resource elements allocated for sidelink data communication and the number of resource elements allocated for sidelink acknowledgement feedback) changes depending on whether acknowledge (ACK) feedback is supported in a corresponding resource pool (i.e. whether the number of resource elements allocated for sidelink acknowledgement feedback are included or not in the sum).
	Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Han et al, Nimbalker et al  and Kusashima et al, to implement Han et al  in view of Nimbalker et al, as taught by Kusashima et al, in such a way that in sidelink allocation, each physical resource block would further comprise a number of resource elements allocated for sidelink acknowledgement feedback (as taught by Kusashima et al) wherein the total number of resource elements would be determined as a product of the number of physical resource blocks (PRBs) “M” and a variable (then being  a sum of the number of resource elements allocated for sidelink data communication and the number of resource elements allocated for sidelink acknowledgement feedback, or in another word, the variable would change depending on whether acknowledge (ACK) feedback (being the sidelink acknowledgement feedback)  is supported in a corresponding resource pool (being each resource 

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463

/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463